DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 18-20 are withdrawn.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “one or more heat exchange” under heading (a) but should recite “one or more heat exchangers”.
Claim 15 uses section demarcation (1) (2) (3) for separate sections of the claim; however, the entirety of section (3) has been deleted.  All of the numbers should be updated reflecting the deletion of section 3, whereas as it stands now section 3 exist only with a section heading and nothing else.
Claim 17 uses section demarcation (1) (2) for separate sections of the claim; however, the entirety of section (1)(2) has been deleted.  All of the numbers should be updated reflecting the deletion of section 1 and 2, whereas as it stands now sections 1 and 2 exist only with a section heading and nothing else.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 52 recites “a second heat exchanger” which is considered indefinite.  The claims do not previously recite “a first heat exchanger” which renders the claim indefinite as it is unclear what the second is in relation to.  Additionally, the claims previously recite “one or more heat exchangers” and it is unclear if the second heat exchanger is one of these previously recited heat exchanger or a separate newly recited heat exchanger which is independent of the previous recited “one or more heat 
Claim 15, line 76-81 recites “said second heat exchanger further connected to said one or more heat exchanger and said at least one separator to receive, further cool and substantially condense said at least partially condensed first stream under pressure”; however, the claim has already required that the heat exchanger and separator produce the substantially condensed stream in step (a).
Claim 15, line 56-57 recites “the combined stream comprises said further rectified vapor stream and heated flash vapor stream” but there is no showing that there is the two streams are combined and as such it is unclear what structure is required for the combined stream to be present.
Claim 15, lines 57 recites “a heated flash expanded stream” which is considered indefinite.  The claims have previously recited “a flash expanded stream” but it is unclear what stream this refers to and if it is a new stream or a continuation of the previously recited “a flash expanded stream” which has not been recited as being heated.  As such it is unclear how “a heated flash expanded stream” relates to the system or if it can be any stream in the system which qualifies as a heated flash expanded stream.  
Claim 15, line 58-61 recites “a separation section houses in said single equipment item processing assembly and connected to said second heat exchanger to receive and divide said heated combined stream into a recycle stream ad volatile residue gas fraction”; however, claim 1 has already recited in lines 26-30 that the volatile residue gas fraction is formed in the distillation column.  It I unclear how one stream can be formed in multiple places.
Claims 16-17 are rejected as being dependent upon a rejected claim.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are moot as those rejections are withdrawn in view of the amendments; however, new rejections are resultant from the amendments.

The closest prior art is Miller et al (US PG Pub 20150073196), Hudson et al. (US PG Pub 20150073194), Johnke et al. (US PG Pub 20110226013) and Martinez (US PG Pub 20110067443) however, it would appear the claims, specifically in the way the way the heat exchangers and first stream are claimed, due to the indefiniteness presented by the amendments, it is unclear if the claims are allowable, though they do appear to read over the prior art.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763